DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 08 December 2020. As directed by the amendment: Claims 1, 3, 5, and 11 have been amended and Claims 25-29 have been newly added. Claims 1-15 and 21-29 currently stand pending in the application. 
The amendments to Claims 5 and 11 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with regard to improper antecedence have been resolved. Accordingly, the claim objections have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 102(a)(1)/(2) as anticipated by Heuer (US 2014/0324062) have been fully considered but they are not persuasive. Applicant contends that Heuer does not disclose an instrument with a release button having a first position in which the driver shaft can be completely removed from the body and a second position in which the driver shaft cannot be removed from the body, because the handle 30 (i.e. elongate body) and the pushbutton 40 (i.e. release button) of Heuer do not include a position that allows for complete removal of the shaft 10 (i.e. driver shaft). Applicant contends that the shaft 10 in Heuer is trapped in a manner that prevents complete removal thereof from the handle 30 regardless of the pushbutton 40 position; regardless of the pushbutton 40 position, the shaft 10 would be prevented from complete removal from the handle 30 at least by spring 80, support surface 180, and rear wall 310 of the handle. i.e. distal to tapers 140 and 149, is of the same or smaller diameter than the portion of the driver shaft adjacent to the tapers. Since the release button has a first position (actuated) in which the driver shaft can be adjusted from one taper to the other, this means that the portion of the driver shaft adjacent to the tapers as well as the similarly sized distal portion of the driver shaft can pass through the actuated release button. Therefore, in the actuated first position, a proximal end of the driver shaft can be removed distally from the handle 30 of the elongate body and then the distal portion of the driver shaft can be removed proximally from the sleeve 20 of the elongate body, passing through the actuated release button. This appears to be a reversal of the order of assembly, and would occur in conjunction with disassembly. 
In response to Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 as unpatentable over Heuer in view of Nelson (US 2015/0066089), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 as unpatentable over Ramsay (US 2014/0276894) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least two of the plurality of elongate openings arranged to allow a crossbar to be inserted therethrough to create a T-shaped structure (Claim 28) must be shown or the feature(s) canceled from the claim(s). It is not shown how a crossbar could pass through two of the elongate openings without interfering with the driver shaft. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claim 29, the limitations “the drive shaft” (ll. 13 and 14) render the claim indefinite, as it is unclear if the terms refer back to the previously recited “driver shaft” (Claim 29 / ll. 3) or to a different drive shaft. For examination purposes, the limitations will be interpreted in the former instance, as the driver shaft. 
Further as to Claim 29, the limitation “when the release button is not activated” (ll. 14) renders the claim indefinite, as it is unclear if or how the not activated position of the release button relates to the previously recited first and second positions of the release button (Claim 29 / ll. 6-8), i.e. which of the first and second positions is the activated or not activated position. For examination purposes, the limitation will be interpreted as “when the release button is in the second position.” 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-14, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2014/0324062 to Heuer et al. (hereinafter “Heuer”). 
As to Claims 1-6, 11-14, 21, and 24, Heuer discloses an instrument for driving a bone anchor assembly into bone, the instrument comprising a driver shaft (10) having a distal drive tip (12) and a proximal driven end (150) [0034], shown in Fig. 3; an elongate body (20, 30) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed; and a release button (40) disposed in the body and having at least a first position (actuated) in which the driver shaft is fully capable of being completely removed from the body (in conjunction with disassembly; the driver shaft can be removed proximally from portion 20 of the elongate body through the actuated release button, and can be removed distally from portion 30 of the elongate body) and a second position (not actuated) in which the driver shaft cannot be removed from the body [0037], shown in Fig. 4b; further comprising a preload assembly (80) configured to bias the driver shaft in a distal direction relative to the body e.g. a position in which 180 is closer to the proximal end of 30 will result in the shaft protruding less from the distal end of the body, and vice versa, such that the plurality of locations which the engagement site can take thus adjusts the degree to which the shaft protrudes); wherein the plurality of locations are defined by radial projections (larger diameter portions) that extend from the driver shaft (smallest diameter portion of 10); further comprising a guide sleeve (90) positionable over the distal end of the body and configured to separate the body and the driver shaft from surrounding tissue when the instrument is used to drive the bone anchor assembly into the bone; wherein the sleeve has a flared distal end and a flared proximal end (relative to recesses at the midpoint); wherein the body includes an engagement portion (21) formed at a distal end thereof, the engagement portion being configured to engage a corresponding engagement portion on the bone anchor assembly [0034]; wherein the release button is disposed in a housing portion (30) of the body, the housing portion having a plurality of openings (proximal and distal openings and 304) through which fluid can access the central passage [0037]; wherein the release button includes a cylindrical recess (48) in which a sliding collar (49) (under broadest reasonable interpretation, a collar is a ring-shaped structure that restrains motion; the collar in this case restrains the translation of the button toward the longitudinal axis of the driver shaft, and portions of the collar itself slide laterally within the recess/body as it compresses/expands) is disposed [0038], shown in Fig. 4d, the sliding collar being movable relative to the driver shaft (movement via compression and expansion of the collar in a direction transverse to the driver shaft); wherein the sliding collar includes a plurality of openings spaced about a sidewall thereof (under 
As to Claim 23, in another interpretation, Heuer discloses a preload assembly (80, 49) configured to bias the driver shaft in a distal direction relative to the body (system as a whole biases the driver shaft, including action of 80 and position of button 40 relative to driver shaft as affected by 49) [0035, 0037]; wherein the preload assembly (at 49) is coupled directly to the release button [0038]. 













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer in view of U.S. Patent Application Publication No. US 2015/0066089 to Nelson et al. (hereinafter “Nelson”). 
Heuer discloses the claimed invention but is silent as to wherein the sleeve includes a lever configured to pivot at a fulcrum point to selectively engage and disengage the sleeve with the body; wherein the lever is formed integrally with the sleeve at a living hinge; wherein the sleeve is rotatable with respect to the body and with respect to the driver shaft; and wherein the sleeve is configured to engage any of a plurality of mating features spaced longitudinally along the body. 
Nelson teaches an instrument comprising a body (200) and a guide sleeve (100) positionable over a distal end of the body, shown in Figs. 1-9A, wherein the sleeve includes a lever (141) configured to pivot at a fulcrum point (143) to selectively engage and disengage the sleeve with the body [0030]; wherein the lever is formed integrally with the sleeve at a living hinge (143); wherein the sleeve is 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Heuer's sleeve (Heuer, 90) to be translatable relative to the underlying body (Heuer, 20), by adding a pivoting lever as taught in Nelson to Heuer’s sleeve, and a corresponding slot as taught in Nelson to Heuer’s body, such that a protrusion (Nelson, 144) may slidably engage the body to allow the sleeve to move according to the different positions of Heuer's shaft, such that the sleeve may slide distally when the shaft is further extended (e.g. Heuer Fig. 1b) so as to allow for better grip during the installation process or to provide a shield around the body and shaft during insertion through surrounding tissue. The living hinge taught by Nelson would allow the lever and integral sleeve to be selectively disengaged from the body, such that upon assembly or disassembly, the disengaged lever would allow the sleeve to be removable from and thus rotatable with respect to the body and driver shaft. 

Claims 1, 5, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,996,452 to Chiang in view of U.S. Patent No. US 8,460,307 to Saidha et al. (hereinafter, “Saidha”). 
Chiang discloses an instrument for driving a bone anchor assembly into bone, the instrument comprising a driver shaft (29) having a distal drive tip and a proximal driven end, shown in FIG. 1; an elongate body (30) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed (col. 2 / ll. 35-39), shown in FIGs. 1-4; and a release button (28) disposed on the body and having at least a first position in which the driver shaft can be completely removed from the body (col. 3 / ll. 29-37), shown in FIG. 4, and a second position in which the driver shaft cannot be removed from the body (col. 2 / ll. 66 – col. 3 / ll. 20), shown in FIG. 2; further comprising a guide sleeve e.g. partially distally slid out from the position of FIG. 4, the sliding collar and driver shaft are no longer coupled together so any further movement of the sliding collar, e.g. proximally, will not result in corresponding movement of the driver shaft); wherein the sliding collar includes a plurality of openings (203, 204) spaced about a sidewall thereof (col. 2 / ll. 42-45), shown in FIG. 1; further comprising a preload spring (27) disposed between the collar and the release button, shown in FIG. 2. 
Chiang is silent as to wherein the release button is disposed in the body. 
Saidha teaches an instrument for driving a bone anchor assembly into bone, shown in Fig. 1C, the instrument comprising a driver shaft (170) having a distal drive tip and a proximal driven end; an elongate body (134) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed, shown in Fig. 3; and a release button (132) disposed in the body and having at least a first position and a second position (col. 5 / ll. 44-62). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Chiang’s instrument such that the release button is disposed in the elongate body, as taught by Saidha, as opposed to on or over the body, since this requires the male and . 

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer in view of U.S. Patent Application Publication No. US 2015/0201987 to Lemoine et al. (hereinafter, “Lemoine”). 
As to Claims 25-28, Heuer discloses an instrument for driving a bone anchor assembly into bone, the instrument comprising a driver shaft (10) having a distal drive tip (12) and a proximal driven end (150) [0034], shown in Fig. 3; an elongate body (20, 30) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed; and a release button (40) disposed in the body and having at least a first position (actuated) in which the driver shaft is fully capable of being removed from the body (in conjunction with disassembly) and a second position (not actuated) in which the driver shaft cannot be removed from the body [0037], shown in Fig. 4b. 
Heuer is silent as to wherein the elongate body includes a plurality of elongate openings formed in a sidewall thereof; wherein the elongate body includes a faceted sidewall with each face including at least one of the plurality of elongate openings; wherein the elongate body includes at least one longitudinal groove formed between adjacent faces of the sidewall; wherein at least two of the plurality of elongate openings are arranged to allow a crossbar to be inserted therethrough to create a T-shaped structure for applying additional torque through the elongate body. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Heuer’s body (at grip portion 30) to include a plurality of elongate openings formed in a sidewall thereof, as taught by Lemoine, to allow viewing of the driver shaft and for cleaning purposes. 
. 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775